UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6722



ANTHONY TYRONE PAIGE,

                                              Plaintiff - Appellant,

          versus


ROBERT J. KUPEC, Warden and Others; JUDITH
WINNINGHAM, Physician’s Assistant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-02-3430-8-AW)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Tyrone Paige, Appellant Pro Se. Gloria Wilson Shelton,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore Maryland;
Donald Joseph Crawford, ALDELMAN, SHEFF & SMITH, Rockville,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Anthony   Tyrone   Paige    appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We have

reviewed the record and find no reversible error.             Accordingly, we

affirm for the reasons stated by the district court.             See Paige v.

Kupec, No. CA-02-3430-8-AW (D. Md. Apr. 1, 2003). We dispense with

oral   argument    because   the    facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                      2